                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                              SHREVEPORT DIVISION


KEVIN GLENN SUMMERFIELD                         CIVIL ACTION NO. 18-cv-0838 (SEC. P)

VERSUS                                         JUDGE HICKS

S. HERRING                                     MAGISTRATE JUDGE HORNSBY


                                MEMORANDUM ORDER

        Plaintiff is a self-represented inmate who alleges that the defendant violated his civil

rights. The defendant has now filed an answer. There is no requirement to exchange initial

disclosures in this case, and the parties are granted leave to conduct discovery beginning

now.

        The deadline for completion of discovery, including the filing of any motions to

compel, is Friday, January 4, 2019. The deadline to file a motion for summary judgment

or other dispositive motion is Friday, February 1, 2019. The court will issue additional

scheduling instructions, as needed, after any dispositive motions have been resolved. All

parties must promptly advise the court, in writing, of any change of address. Failure to do

so may result in dismissal or other appropriate sanction.

        THUS DONE AND SIGNED in Shreveport, Louisiana, this 13th day of November,

2018.
